Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0022201) in view of Ahn (US 2006/0001789).
Regarding claim 1, Kim et al. (figures 1-6) discloses a display panel, comprising: 
a first substrate (110); 
a second substrate (210), arranged opposite to the first substrate, wherein the first substrate and the second substrate are respectively provided with a display region and a peripheral region (figure 1); 
and a sealing layer (SA), formed in the peripheral region and connecting the first substrate to the second substrate, 
wherein the display panel is provided with a conducting wire group in the peripheral region (figure 6) and the display panel comprises at least one signal line (GL, 172a-172b); 
the conducting wire group comprises at least one conducting wire (88), the conducting wire comprises a notch (portion of 88), the signal line sequentially penetrates through the corresponding notch in each conducting wire to be connected to the display region (see at least paragraph 0090), the signal line comprises a first line segment and a second line segment communicated with each other, and the portion, penetrating through the notch, of the signal line is the first line segment; the portion arranged outside the notch and corresponding to the position of the notch is the second line segment, and the second line segment is arranged on one side, close to or far away from the sealing layer, of the notch; and an included angle is formed between the second line segment and the first line segment which are bent relative to each other (figure 6).
Kim et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Kim et al. is silent regarding an alignment layer, arranged on the first substrate and the second substrate and at least formed in the display region.  Ahn (in at least paragraph 0077, figures 1-8) teaches an alignment layer, arranged on the first substrate and the second substrate and at least formed in the display region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Ahn in order to properly align the liquid crystal molecules.
Regarding claim 2, Kim et al. (figures 1-6) discloses wherein the included angle formed between the second line segment and the first line segment which are bent relative to each other is 90 degrees (figure 6).
Regarding claim 3, Kim et al. (figures 1-6) discloses wherein the conducting wire group comprises a first conducting wire and a second conducting wire (88 connecting to different wirings), the distance from the first conducting wire and the second conducting wire to the sealing layer are different, the first conducting wire is provided with a first notch, the second conducting wire is provided with a second notch, and the first notch and the second notch are staggered from each other; the signal line sequentially penetrates through the first notch and the second notch to be connected to the display region; the signal line comprises at least two first line segments and one second line segment (different areas of the signal lines), and the portions penetrating through the first notch and the second notch are the first line segments; and the portion arranged between the first notch and the second notch is the second line segment (figure 6).
Regarding claim 4, Kim et al. (figures 1-6) discloses wherein the conducting wire group further comprises a third conducting wire, the distance from the third conducting wire to the sealing layer is different from the distances from the first conducting wire and the second conducting wire to the sealing layer; the third conducting wire is separately provided with a third notch at a position corresponding to the signal line, and every two of the notches are staggered from each other; and in the extension direction of the conducting wire group, the first notch is located on one side of the second notch, and the third notch is located on the other side of the second notch (in the vertical extension of the lines).
Regarding claim 5, Kim et al. (figures 1-6) discloses wherein the conducting wire group (88) further comprises a third conducting wire, the distance from the first conducting wire to the sealing layer is a first distance, the distance from the second conducting wire to the sealing layer is a second distance, and the distance from the third conducting wire to the sealing layer is a third distance; every two of the first distance, the second distance and the third distance are different; the third conducting wire is separately provided with a third notch at a position corresponding to the signal line, and every two of the notches are staggered from each other; and in the extension direction of the conducting wire group, the first notch and the third notch are located on the same side of the second notch (in the vertical extension of the lines).
Regarding claim 6, Kim et al. (figures 1-6) discloses wherein the first notch and the third notch are located on the same straight line perpendicular to the extension direction of the conducting wire group (different layers of 88).
Regarding claim 7, Kim et al. (figures 1-6) discloses wherein the signal line penetrates through the conducting wire group and the signal line is axially symmetric by taking the second conducting wire as an axis (the conducting wire can be extended in 3 different directions, xyz).
Regarding claim 8, Kim et al. (figures 1-6) discloses wherein the conducting wire group further comprises a fourth conducting wire, the fourth conducting wire is arranged between the first conducting wire and the second conducting wire, the fourth conducting wire is provided with a fourth notch, and the fourth notch and the first notch are located on the same straight line perpendicular to the extension direction of the conducting wire group (different layers of 88 and the conducting wire can be extended in 3 different directions, xyz).
Regarding claim 9, Kim et al. (figures 1-6) discloses wherein the conducting wire group further comprises a fourth conducting wire, the fourth conducting wire is provided with a notch, and in the extension direction of the conducting wire group, the notches extend along the same direction (different layers of 88 and the conducting wire can be extended in 3 different directions, xyz).
Regarding claim 10, Kim et al. (figures 1-6) discloses wherein the conducting wire group further comprises a fourth conducting wire, the fourth conducting wire is provided with a notch, and in the extension direction of the conducting wire group, the notches extend along different directions (different layers of 88 and the conducting wire can be extended in 3 different directions, xyz).
Regarding claim 11, Kim et al. (figures 1-6) discloses wherein the wire width of the conducting wire is w and the width of the position of the conducting wire corresponding to the second line segment of the signal line is smaller than w (88).
Regarding claim 12, Kim et al. (figures 1-6) discloses wherein the display panel comprises: a first metal layer, a second metal layer and an insulating layer formed between the first metal layer and the second metal layer; the conducting wire is electrically connected at the notch through an arranged jumper wire; the conducting wire is formed by the second metal layer; the jumper wire is formed by the first metal layer; and the jumper wire and the conducting wire are both provided with contact holes, and the jumper wire and the conducting wire are electrically connected through the contact holes (88, and portions of 172a-172c).
Regarding claim 13, Kim et al. (figures 1-6) discloses wherein the signal line is formed by the second metal layer, and the conducting wire and the signal line are insulated from each other; the second metal layer is provided with a conductive layer (122c) insulated from the second metal layer; the conducting wire is separated into a first conducting wire segment and a second conducting wire segment by the notch; the contact hole comprises a first transition hole and a second transition hole, and the first transition hole is arranged in the conducting wire and is located at one ends at which the first conducting wire segment and the second conducting wire segment are connected with each other; the second transition hole is arranged in the jumper wire; and the conductive layer electrically connects the first conducting wire segment and the second conducting wire segment to the jumper wire through the first transition hole and the second transition hole (88, and portions of 172a-172c).
Regarding claim 14, Kim et al. discloses the limitations as shown in the rejection of claim 13 above.  However, Kim et al. is silent regarding wherein the conductive layer is a transparent conductive film.  Ahn (figures 1-8) teaches wherein the conductive layer is a transparent conductive film (46; see at least paragraph 0076).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductive layer as taught by Ahn in order to simplify the manufacturing costs.
Regarding claim 15, Kim et al. (figures 1-6) discloses a display panel, comprising: 
a first substrate (110); 
a second substrate (210), arranged opposite to the first substrate, wherein the first substrate and the second substrate are respectively provided with a display region and a peripheral region (figure 1); 
and a sealing layer (SA), formed in the peripheral region and connecting the first substrate to the second substrate, 
wherein the display panel is provided with a conducting wire group in the peripheral region (figure 6) and the display panel comprises at least one signal line (GL, 172a-172b); 
the conducting wire group (88) comprises a first conducting wire, a second conducting wire and a third conducting wire; the distances from the first conducting wire, the second conducting wire and the third conducting wire to the sealing layer are different; 
the first conducting wire is provided with a first notch, the second conducting wire is provided with a second notch, and the third conducting wire is provided with a third notch (different areas of the wiring 88); 
in the extension direction of the conducting wire group, the first notch and the third notch are located on the same side of the second notch, and the first notch and the third notch are located on the same straight line perpendicular to the extension direction of the conducting wire group (the conducting wire group can be extended in 3 different direction, xyz); 
the signal line (172a-172b) sequentially penetrates through the first notch, the second notch and the third notch to be connected to the display region; the signal line comprises first line segments and second line segments, the first line segments and the second line segment are communicated with each other, and the portions, penetrating through the first notch, the second notch and the third notch, of the signal line are the first line segments; the portions arranged outside the notches and corresponding to the positions of the notches are the second line segments, and the second line segments are arranged on one side, close to or far away from the sealing layer, of the notches; and an included angle is formed between the second line segment and the first line segment which are bent relative to each other (figure 6).


Kim et al. discloses the limitations as shown in the rejection of claim 15 above.  However, Kim et al. is silent regarding an alignment layer, arranged on the first substrate and the second substrate and at least formed in the display region.  Ahn (in at least paragraph 0077, figures 1-8) teaches an alignment layer, arranged on the first substrate and the second substrate and at least formed in the display region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Ahn in order to properly align the liquid crystal molecules.
Regarding claim 16, Kim et al. (figures 1-6) discloses a display apparatus, comprising: 
a first substrate (110); 
a second substrate (210), arranged opposite to the first substrate, wherein the first substrate and the second substrate are respectively provided with a display region and a peripheral region (figure 1); 
and a sealing layer (SA), formed in the peripheral region and connecting the first substrate to the second substrate, 
wherein the display panel is provided with a conducting wire group in the peripheral region (figure 6) and the display panel comprises at least one signal line (GL, 172a-172b); 
the conducting wire group comprises at least one conducting wire (88), the conducting wire comprises a notch (portion of 88), the signal line sequentially penetrates through the corresponding notch in each conducting wire to be connected to the display region (see at least paragraph 0090), the signal line comprises a first line segment and a second line segment communicated with each other, and the portion, penetrating through the notch, of the signal line is the first line segment; the portion arranged outside the notch and corresponding to the position of the notch is the second line segment, and the second line segment is arranged on one side, close to or far away from the sealing layer, of the notch; and an included angle is formed between the second line segment and the first line segment which are bent relative to each other (figure 6).
Kim et al. discloses the limitations as shown in the rejection of claim 16 above.  However, Kim et al. is silent regarding an alignment layer, arranged on the first substrate and the second substrate and at least formed in the display region.  Ahn (in at least paragraph 0077, figures 1-8) teaches an alignment layer, arranged on the first substrate and the second substrate and at least formed in the display region.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment layer as taught by Ahn in order to properly align the liquid crystal molecules.
Regarding claim 17, Kim et al. (figures 1-6) discloses wherein the conducting wire group comprises a first conducting wire, a second conducting wire and a third conducting wire (88), the distances from the first conducting wire, the second conducting wire and the third conducting wire to the sealing layer are different (SL), the first conducting wire is provided with a first notch, the second conducting wire is provided with a second notch, the third conducting wire is separately provided with a third notch at a position corresponding the signal line, and every two of the notches are staggered from each other; the signal line sequentially penetrates through the first notch and the second notch to be connected to the display region; the signal line comprises at least two first line segments and one second line segment, and the portions penetrating through the first notch and the second notch are the first line segments; the portion arranged between the first notch and the second notch is the second line segment; the conducting wire group further comprises a third conducting wire, and the distance from the third conducting wire to the sealing layer is different from the distances from the first conducting wire and the second conducting wire to the sealing layer (88); and in the extension direction of the conducting wire group, the first notch is located on one side of the second notch, and the third notch is located on the other side of the second notch (the conducting wire group can be extended in 3 different direction, xyz).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871